DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments and Arguments
Applicant has deleted claims 3 and 4 and taken the position that the controller, clutch, and power generator are separate components (see pages 6 and 7 of the response).  So, the claim scope will be treated as such.
Each of the independent claims recites the power generator adapted to receive from the valve actuator (some with additional language including directly and solely).  This requires the power generator to be connected to the valve actuator.  So, the valve actuator and drive train are considered positively recited and within the scope of the claims.
Finally, the clutch is not recited in new independent claim 20 and Potter still anticipates the claim as set forth below. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites, “normal operation of the valve actuator.”  It is unclear what would constitute normal or abnormal operation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 20 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Potter et alia (US Patent Number 7,335,999), hereinafter “Potter”.
Potter discloses a power source for a valve actuator, the power source comprising: an input shaft (shown in dashed line leading to rotor 114) for mechanically coupling with a drive train (including actuation device 107 and the shaft leading downward in Fig. 1, which is used to drive a valve to its open and closed positions, see col. 3, lines 21-26) of the valve actuator where the drive train is configured to move components of a valve to control flow through the valve (see col. 3, lines 21-26); and a power generator (108) coupled to the input shaft, the power generator adapted to receive energy directly and solely from the valve actuator via the input shaft that is generated by operation of the valve actuator by the drive train moving the valve element to alter flow in the valve (see col. 3, lines 21-26).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 

Claims 1, 2, 5-10, 12, 13, 15, 16, 18, and 20-22 (as understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lay (US Patent Application Publication 2005/0012064 A1) in view of Potter.
Re claim 1, Lay discloses a valve actuator with a drive train (including the gearing between the handwheel and the valve when the clutch engages the handwheel) operatively coupled to a valve stem (shaft 4) of a valve for moving a valve element (not shown in the Figs., but discussed throughout the specification) to control flow through the valve, operation of the valve actuator by the drive train moves the valve element to alter flow in the valve; and a clutch (including ref. no. 5) adapted to operatively couple the drive train to the handwheel (7) with the electric motor disengaged in a first position and to operatively couple the motor to the drive train while disengaging the handwheel in a second position (see paragraph [0045] and other sections of the specification).  Lay fails to disclose a power generator.  
Potter discloses a power generator (108) to be mechanically coupled with a drive train (including actuation device 107 and the shaft leading downward in Fig. 1, which is used to drive a valve to its open and closed positions, see col. 3, lines 21-26).  It would have been obvious to one having ordinary skill to have used the power generator of Potter with the valve actuator of Lay in order “to receive the rotational drive force from the actuator and…generate a voltage” as taught by Potter (see col. 2, lines 2-4 and other citations).  As to the placement of the power generator to receive power when the handwheel actuation or the electric motor actuation, both 
Re claim 2, the modified Lay discloses the power source of claim 1, further comprising: comprising a controller (including lever 18) adapted to control when the clutch operatively couples the drive train to the power generator.
Re claim 5, the modified Lay discloses the power source of claim 1, further comprising a speed modulator adapted to increase a speed of the power generator relative to a speed of the input.  The use of gearing is considered a speed modulator consistent with applicant’s specification.  Such a teaching is used to modify the ratio of an input to either output (i.e., the actuation of the valve or the generator speed) in order to increase the relative speeds of the input to the output as desired.
Re claim 6, the modified Lay discloses the power source of claim 1, further comprising an electrical power storage (battery 126 in Potter) adapted to receive power from the power generator.
Re claim 7, the modified Lay discloses the power source of claim 1, further comprising a power modulation (regulator circuit 110, see details in Fig. 2 of Potter) adapted to alter electrically output of the power generator.
Re claim 8, the modified Lay disclose the power source of claim 1, wherein the power generator is configured to receive the energy from the valve actuator when a handwheel of the valve actuator is manually operated by a user (when the clutch disengages the electric motor and engages the handwheel).

Re claim 10, the modified Lay discloses the power source of claim 1, wherein the power generator is configured to convert the energy from the valve actuator comprising mechanical energy to electrical energy when the valve actuator is operated (see the rejection of claim 1 above).
Re claim 12, the modified Lay discloses the power source of claim 1, wherein the clutch is configured to decouple the power generator during normal operation of the valve actuator (it is unclear what would constitute normal operation; however, the clutch decouples the power generator from the electric motor when the motor actuates the valve per the modification set forth as to claim 1 above).
Re claim 13, the modified Lay discloses the power source of claim 12, wherein the clutch is configured to couple the power generator with the drive train upon a loss of power in the valve actuator (as modified per claim 1 above, when the electric motor is not powering the valve, the clutch couples the handwheel and generator to actuate the valve).
Re claims 15, 16, and 18, see the rejections of claims 1, 8, and 13 above.
Re claims 20-22, see the rejections of claims 1, 1, and 8 above.  The modified Lay also teaches that the power generator is adapted to receive energy directly and solely from the valve actuator as the power is not generated from any other source.

Claims 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lay in view of Potter as applied to claims 1 and 16 above, and further in view of Kawai (US Patent Number 4,926,903).
The modified Lay discloses the power source of claims 1 and 16 and broadly discloses the power source powering sensors (see col. 5, lines 64-66).  However, the modified Lay fails to disclose the power generator is configured to power an encoder associated with the valve actuator during manual operation by the user, the encoder for tracking a position of the valve actuator.
Kawai discloses a position encoder (17, also col. 8, line 53) coupled to an actuator and valve stem (3, 9).  It would have been obvious to one having ordinary skill in the art to have used the position encoder of Kawai with the power source of the modified Lay in order to known the position of the actuator/valve stem and the valve as taught by Kawai.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753